Citation Nr: 0532613	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wound to the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that, in pertinent part, denied an application 
to reopen a claim for service connection for a back 
condition. 

In an October 2004 decision, the Board reopened the claim for 
service connection for a back condition and denied it on the 
merits.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 6, 2005, Order, the Court vacated the Board's October 
2004 decision in accordance with a Joint Motion for Remand, 
and this issue was returned to the Board for further 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The case was remanded from the Court because the Board did 
not consider the provisions of 38 U.S.C.A. § 1154(b) in the 
prior decision.  The veteran contends that he incurred 
shrapnel wounds to the back while serving aboard the SS Pan 
Rhode Island in 1944 in Bari, Italy.

The veteran's separation documents indicate that he served at 
NTS, Newport, RI; AGC, Brooklyn, NY; AGS, Shelton, VA; and 
USNB Navy #3245.  Entries in the clinical records show that 
NTS is the Naval Training Station in RI; AGC is the Armed 
Guard Center in Brooklyn, NY; AGS is the Armed Guard School 
at Camp Shelton in VA; and USNB Navy #3245 is the U.S. Naval 
Base at Camp Calhoun.  There are no indications that the 
veteran had any foreign service or any notations of the ships 
he served on.  Therefore, the RO should request the veteran's 
personnel records, to include a copy of his separation 
documents, in order to verify his claim of combat service.

Accordingly, this case is remanded for the following:

1.  Request the veteran's personnel 
records, as well as a copy of his 
separation documents, or any other 
documents that would show the vessels he 
served aboard, from the National 
Personnel Records Center (NPRC).

If NPRC is able to locate documents 
detailing the veteran's sea service, then 
a search should also be conducted for any 
historical documents that would describe 
whether those vessels engaged in combat 
with the enemy during the time period(s) 
that the veteran served aboard.

2.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

3.  If, and only if, records are obtained 
showing the veteran served aboard a 
vessel that engaged in combat with the 
enemy, then schedule the veteran for an 
appropriate VA examination.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current back disorder is 
related to disease or injury incurred 
during his service, to include the 
claimed shrapnel wound.  In doing so, the 
examiner should indicate whether the 
scarring currently on the veteran's back 
is consistent with incurrence of a 
shrapnel wound, as opposed to the back 
surgery previously performed.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


